The theory upon which the majority relies, that the evidence of prior convictions can somehow be justified as other acts evidence, is interesting and possibly applicable in some other case. In this case, however, the court charged the jury that the prosecution must prove a prior conviction as an element of the offense, and that the testimony of prior criminal acts must be limited in consideration only in regard to the elements, and that it cannot be considered for any other purpose.
Allowing the state to prove three convictions, where only one is required, is fundamentally unfair, at least when limited in the way the trial court limited this evidence. I would sustain the assignment of error and reverse the conviction.